Citation Nr: 0639597	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
right elbow disability.

5.  Entitlement to service connection for the residuals of 
dental surgery.

6.  Entitlement to an initial compensable rating for fungus 
of the left foot.

7.  Entitlement to an initial compensable rating for a right 
elbow disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Board initially considered 
this appeal in July 2004.  At that time, the Board denied 
service connection for hearing loss, granted service 
connection for degenerative joint disease of the left knee, 
and remanded all other issues for further development of the 
medical record and compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  All requested development was 
performed and the matter is now properly returned to the 
Board for further appellate consideration.

The Board notes that the RO implemented the Board's grant of 
service connection for a left knee disability in July 2004 
and assigned a 10 percent initial rating thereto.  The 
veteran did not appeal the assignment of the initial rating.  
As such, even though the veteran's representative addressed 
the propriety of the initial rating for the left knee 
disability in its December 2006 brief, the issue is not 
before the Board.

The Board also notes that the veteran's representative 
addressed the issues of entitlement to service connection for 
hypertension and entitlement to a 10 percent rating for 
multiple noncompensable ratings under 38 C.F.R. § 3.324 in 
its December 2006 brief.  By July 2004 rating, however, the 
RO assigned a 10 percent rating for degenerative joint 
disease of the left knee effective the day after discharge 
from service and, in an August 2006 rating, the RO granted 
service connection for hypertension.  Therefore, the issues 
are resolved in the veteran's favor and are no longer before 
the Board for adjudication.  The only issues remaining on 
appeal are as set forth on the title page of this decision.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a right knee disability that 
began during service, within one year of discharge from 
service, or as a consequence of service.

3.  The veteran is not currently diagnosed as having 
tinnitus.

4.  The veteran does not have a right shoulder disability 
that began during service, within one year of discharge from 
service, or as a consequence of service or another service-
connected disability.

5.  The veteran does not have a diagnosed disability due to 
dental surgery performed during service nor as a result of 
dental trauma.

6.  The veteran has tinea pedis of the left foot manifest by 
dry, cracking and peeling skin.  It covers 0 percent of 
exposed surface and 1.8 percent of his entire body.

7.  The veteran has a moderate degree of degenerative joint 
disease in the right elbow joint with full extension and 
flexion to 140 degrees without pain.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service nor presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  A right shoulder disability was not incurred in or 
aggravated by active service, presumed to have been incurred 
during service, or incurred as a proximate result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2006).

4.  Service connection for a dental disorder, for VA 
compensation purposes and VA treatment purposes, is not 
warranted.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381 (2006).

5.  Criteria for a compensable rating for fungus of the left 
foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7806 (2006).

6.  Criteria for a 10 percent rating for degenerative joint 
disease of the right elbow have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003 and 5206 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided in March 2006, as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not provided prior to the appealed AOJ 
decision.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.  

The Board specifically finds that the veteran was not 
prejudiced by receiving notice subsequent to the appealed AOJ 
decision because he was given sufficient time to submit 
and/or identify any and all evidence necessary to 
substantiate his claim.  Additionally, with the issuance of a 
Supplemental Statement of the Case in August 2006, the 
notices provided became pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in December 2003.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA in March 2006 that he did not 
have any additional evidence to substantiate his claims.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran contends that he began having right knee pain 
during service and he believes his current right knee pain is 
a continuation of a disability that began during service as a 
result of all the running he performed.  He asserts that he 
began having occasional ringing in his ears during service 
and continues to have periodic ringing in the ears.  He also 
contends that he began experiencing periodic right shoulder 
pain as a result of his right elbow disability that was 
incurred during service.  As such, he requests that service 
connection be granted for all three disabilities.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Degenerative joint disease is a chronic disease under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined as 
the veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
July 2001, the evidence must show that a chronic disease 
manifest to a degree of ten percent by July 2002 in order for 
service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Right Knee

The veteran's service medical records show that he injured 
his right calf in August 1992 and was treated for a possible 
torn muscle for several months.  Treatment notes do not 
include any complaints of right knee pain.  

Beginning in October 1984, the veteran had complaints of left 
knee pain associated with running and performing physical 
activities.  He was seen a number of times throughout 1999 
and 2000 for left knee pain without any reference to right 
knee pain; his treatment was for early degenerative joint 
disease of the left knee and he was periodically placed on 
profile.  In November 2000, the veteran complained of 
bilateral knee pain and the December 2000 profile report 
simply stated "knee pain" without any specific reference to 
either knee.  There was no diagnosis of a right knee disorder 
and these two documents are the only records associated with 
the veteran's service records that reflect complaints of 
right knee pain.

The veteran filed his application for VA compensation 
benefits about six months prior to his discharge from service 
and stated that he had bilateral knee pain.  Upon VA 
examination in February 2001, the veteran related having 
constant bilateral knee pain that had progressed over the 
years.  The examination report is incomplete and contains no 
findings regarding the right knee.

Private treatment records dated from 2002 to 2004 do not 
include any complaints of right knee pain.  In May 2003, the 
veteran was found to meet the physical requirements for 
officiating sports; the physical report made no reference to 
complaints of right knee pain.  In June 2004, the veteran 
again had no complaints and was cleared to continue 
officiating.

The veteran underwent VA examination in January 2005 and 
denied playing any sports or running.  He complained of 
having bilateral knee pain for ten years.  X-rays performed 
at that time showed a small bone spur on the right knee.  The 
veteran underwent another VA examination in December 2005 and 
was determined to have mild degenerative joint disease in the 
right knee.  The examiner opined that it was less likely than 
not etiologically related to his service because he was only 
seen once during service for right knee pain.

The veteran testified before the Board that he believed 
running during service caused him to develop pain in both of 
his knees.  He stated that he was on a profile for knee pain 
throughout 2000 and 2001.  The veteran did not make any 
differentiation between right and left knee pain.

Treatment records in 2006 reveal that the veteran sought 
treatment from a private orthopedist for bilateral knee pain.  
It was noted that he was very active refereeing softball and 
basketball games.  X-rays showed arthritic changes in both 
knees and a diagnosis of bilateral patellofemoral 
chondromalacia was rendered.

Given the evidence as outlined above, the Board finds that 
the first evidence of degenerative joint disease in the right 
knee is dated in 2005, almost four years after the veteran 
was discharged from service.  Although the veteran has denied 
performing running activities since his discharge from 
service, private treatment records clearly show that he has 
been officiating softball and basketball since at least 2003.  
His treatment records throughout 2002, 2003 and 2004 are 
silent regarding any problems with the right knee.  

The Board finds that the veteran is certainly competent to 
testify as to his symptoms, but his statements, standing on 
their own, are insufficient to establish a relationship 
between his service and current disabilities because he is 
not shown to have any kind of medical training.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  The only medical 
opinion as to the etiology of the currently diagnosed 
degenerative joint disease of the right knee is that it is 
less likely than not that the disability began during 
service.  This opinion is supported by the medical evidence 
that the veteran made one complaint of bilateral knee pain 
during service in 2000, had no complaints of pain for at 
least three years after service, and was not diagnosed as 
having an actual disability of the right knee until 2005.  It 
is important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  Consequently, the Board finds that the veteran's 
current right knee disability did not begin during service, 
within one year of discharge from service, or as a 
consequence of service.  Therefore, service connection for a 
right knee disability is denied on a direct and on a 
presumptive basis.


Tinnitus

The veteran asserts that he was regularly exposed to loud 
noises when working in field artillery during service.  He 
was never treated for hearing loss or tinnitus, but testified 
before the Board that he occasionally had ringing in his ears 
when he was in a quiet room.  He stated that he had never had 
a head injury.

The veteran's service medical records show that he 
periodically underwent hearing tests and never made a 
complaint about ringing in his ears.  He was at no time 
diagnosed as having tinnitus during service.  Post-service 
treatment records do not include any complaints of or 
treatment for tinnitus.

Upon VA examination in March 2001, the veteran related having 
a history of sinus problems and tinnitus.  He did not have 
any complaints of tinnitus at the time of examination.  
Following a complete evaluation, the examiner found that the 
veteran's hearing was within normal limits.  There was no 
diagnosis of tinnitus.

Following a review of the evidence as outlined above, the 
Board finds that the veteran was never diagnosed as having 
tinnitus during service and is not currently diagnosed as 
having tinnitus.  Although he states that he periodically 
experiences ringing in his ears, he has never reported that 
sensation to a treating physician.  Absent evidence of a 
current disability, the Board cannot grant entitlement to 
service connection.  As such, service connection for tinnitus 
must be denied.

Right Shoulder

The veteran testified before the Board that he has constant 
pain in his right elbow that sometimes shoots into his right 
shoulder.  He did not relate his current complaints of right 
shoulder pain to any injury to the shoulder during service.

Service medical records show that the veteran complained of 
right shoulder pain in May 1986 when he was being treated for 
hypertension; he had tenderness of the right trapezius, but 
there was no diagnosis of right shoulder disability and no 
follow-up treatment.  In April 1992, he strained the muscles 
in his neck while playing basketball and had complaints of 
neck and upper extremity pain bilaterally.  There were no 
complaints of right shoulder pain in conjunction with the 
treatment of the veteran's right elbow disability.  Upon 
discharge from service in 2001, there was no evidence of a 
right shoulder disability.

The veteran underwent VA examination in February 2001 and 
complained of right elbow stiffness with occasional pain into 
the shoulder.  There were no complaints of numbness, weakness 
or deficiency into the right upper extremity and no specific 
findings as to right shoulder disability.  

Treatment records dated in 2002 through 2004 do not include 
any reference to shoulder pain.  As noted above, the veteran 
was twice found to meet the physical requirements for 
officiating after reporting that he had no physical 
complaints or limitations.  

Upon VA examination in January 2005, x-rays revealed very 
mild degenerative joint disease of the right shoulder.  When 
his records were reviewed and he was examined again in 
December 2005, a VA examiner opined that the right shoulder 
arthritis was less likely than not related to service or to 
the right elbow disability because there was no evidence of 
right shoulder problems during service and degenerative joint 
disease of the elbow would not be responsible for 
degenerative joint disease of the shoulder.

Following a complete review of the record, the Board finds 
that there is no evidence of a right shoulder disability 
beginning during service to allow for a grant of service 
connection on a direct basis.  Although there is a current 
diagnosis of arthritis in the right shoulder, that diagnosis 
was not rendered until 2005.  Therefore, there is no evidence 
to allow for service connection on a presumptive basis 
because the diagnosis of a chronic disease was not made until 
well over one year after discharge from service.  As for the 
veteran's specific claim that his right shoulder pain stems 
from his right elbow disability, the Board can find no 
medical evidence to support this proposition.  

The veteran has continuously asserted that he periodically 
experiences pain in the right shoulder when the pain in his 
elbow is severe.  There is no etiological relationship made 
in the evidence, however, that the right elbow disability 
could cause degenerative joint disease of the right shoulder.  
The only medical opinion of record reflects that the right 
elbow disability would not cause the diagnosed right shoulder 
disability.  As such, service connection for a right shoulder 
disability must also be denied on a secondary basis as there 
is no evidence that such a disability was proximately caused 
by a service-connected disability.

Service Connection for Dental Disability

The veteran testified before the Board that he had three 
teeth replaced while on active duty and that part of his 
cheek bone was used to build up his gums to allow for the 
replacement of the teeth.  He stated that he did not 
experience any type of head injury during service and that he 
did not have any problems with his teeth following the in-
service surgery nor did he have any current dental problems.  
The veteran, however, seeks service connection for the 
residuals of dental surgery.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  As such, service 
connection for compensation purposes is not available for a 
dental condition other than one resulting from dental 
trauma.  

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).


In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  The 
condition of teeth and periodontal tissues at the time of 
entry into active duty must be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  See 38 C.F.R. § 3.381(c).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  See VAOPGCPREC 5-97.

The veteran's service medical records show that he had all of 
his teeth upon entrance examination in June 1979.  His mouth 
and throat were noted to be normal.  In December 1998, his 
mouth and throat were again noted to be normal; there were no 
specific findings regarding his teeth.  There are no dental 
treatment records, but the main service medical records do 
not include any reference to dental trauma or being hit in 
the mouth.

Upon VA examination in March 2001, the veteran related that 
he experienced trauma to tooth number 9 during service, had a 
root canal performed on that tooth and then had a crown 
placed during service.  He did not relate having any problems 
with the in-service dental surgery nor any adverse affects of 
the surgery.  The examiner found, however, that tooth number 
9 had been removed and a bridge placed from tooth 8 to tooth 
10, both of which were crowned.  The examiner found the 
bridge to be fully functional and there was no diagnosis of a 
dental disability.

Given the evidence as outlined above, the Board finds that 
the removal of tooth number 9 most assuredly happened while 
the veteran was on active duty as he had all of his teeth 
upon entrance examination, yet upon VA examination prior to 
discharge from service, he did not have tooth number 9.  
Although there is the generic reference to dental trauma, 
there is no description of the trauma and service medical 
records do not include any evidence of treatment for a blow 
to the mouth and the veteran specifically testified that he 
did not experience a head injury during service.  The Board 
acknowledges that there are no specific dental records 
associated with the claims folder, but finds that the record 
as presented is sufficient upon which to render a decision 
because there is no diagnosis of a current dental disability 
and the veteran himself does not assert that he has a current 
disability.  Absent evidence of disability, service 
connection cannot be granted for either compensation or 
treatment purposes.  As such, service connection for the 
residuals of dental surgery is denied.

Increased Ratings

The veteran contends that the fungus on his left foot and the 
pain in his right elbow are more severe than evaluated.  
Noncompensable evaluations are assigned for both disabilities 
and the veteran asserts that he is entitled to compensable 
ratings due to continued disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Foot Fungus

Tinea pedis of the left foot is evaluated using criteria of 
38 C.F.R. § 4.118, Diagnostic Code 7806.  At the time the 
veteran filed his application for benefits in 2001, this 
diagnostic code allowed for the assignment of a 10 percent 
rating when there was evidence of exfoliation, exudation or 
itching involving an exposed surface or an extensive area; a 
30 percent rating was assigned when there was also evidence 
of disfigurement.  

During the course of this appeal, rating criteria for skin 
disorders were revised.  Currently, a 10 percent rating may 
be assigned under Diagnostic Code 7806 when there is evidence 
of at least 5 percent of the entire body or at least 5 
percent of exposed areas being affected by the skin 
condition; a 10 percent rating may also be assigned when 
there is evidence of the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); See also 38 C.F.R. § 3.114.  

The veteran's service medical records simply show that he was 
treated with powders and creams for a foot fungus, sometimes 
referred to as athlete's foot.  Post-service treatment 
records do not include any complaints of foot fungus and no 
prescriptions for corticosteroids.  The veteran testified 
before the Board that he did not take any medication for his 
foot fungus, but treated it with Vaseline and powders and 
wore white socks.  He stated that his foot fungus did not 
limit his activities of daily living or ability to work on a 
regular basis. 

Upon VA examination in January 2005, the veteran complained 
of dry, cracking and peeling skin on his left foot.  He said 
it was intermittent in nature and controlled with the use of 
over-the-counter supplies.  It was noted that there was no 
need for corticosteroids, immunosuppressive drugs or light 
therapy.  Upon examination, the left foot was found to have 
pruritic scaling with no pain.  The examiner opined that the 
affected area was 5 percent of the legs, 0 percent of exposed 
areas, and 1.8 percent of the total body.  The diagnosis was 
tinea pedis of the left foot.

Based on the medical evidence as outlined above, the Board 
finds that the noncompensable rating assigned is the most 
appropriate rating notwithstanding the veteran's complaints 
of periodically having a bothersome fungus on one of his 
feet.  There is no evidence of 5 percent of his body or 5 
percent of his exposed areas being affected, he does not 
require prescribed medication, and the portion of his body 
affected cannot be characterized as extensive so as to allow 
for a compensable rating under either rating criteria.  As 
such, the Board finds that neither the old nor the new rating 
criteria are more favorable to the veteran and a compensable 
rating must be denied on a schedular basis.

Right Elbow

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Motion in the elbow is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, and 5208.  Specifically, a 10 
percent rating may be assigned under Diagnostic Code 5206 
when flexion is limited to 100 degrees or under Diagnostic 
Code 5207 when extension is limited to 45 degrees.  A 20 
percent rating may be assigned under Diagnostic Code 5208 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.  Higher ratings are available for 
assignment when there is evidence of more severely limited 
motion and/or ankylosis of the elbow.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Service medical records show that the veteran had extension 
to 20 degrees and flexion to 140 degrees without swelling in 
the right elbow in September 2000.  Upon VA examination in 
February 2001, he maintained extension to 20 degrees and 
flexion to 130 degrees; there was no instability or sensory 
deficits at that time.

The veteran underwent VA orthopedic examination in January 
2005 and was found to have extension to 0 degrees and flexion 
to 130 degrees.  X-rays showed a moderate degree of 
degenerative joint disease in the right elbow.  The diagnosis 
was moderate to severe right elbow post-traumatic arthrosis.

Upon VA examination in December 2005, the veteran maintained 
extension to 0 degrees and flexion to 140 degrees, both 
without pain.  The examiner opined that there was no 
additional limitation secondary to pain, weakness or fatigue.  
The diagnosis was degenerative joint disease of the right 
elbow.

A review of the medical evidence reveals that the veteran 
maintains almost a full range of motion in his right elbow 
notwithstanding his complaints of pain.  When considering his 
pain, the range of motion does not equate to limitation of 
either flexion to only 100 degrees or extension to 45 degrees 
so as to allow for assignment of a 10 percent rating for 
painful motion under DeLuca.  As such, the assignment of a 
noncompensable rating based solely on painful and limited 
motion is appropriate.  With x-ray evidence of degenerative 
joint disease in the right elbow, however, a 10 percent 
rating shall be assigned under Diagnostic Code 5003.  A 
higher rating is not for assignment because only one joint is 
affected by degenerative joint disease.  Accordingly, a 
rating of 10 percent is granted for the veteran's right elbow 
disability.

Extra-schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of service-connected disability and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for his 
disabilities and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by periodic elbow pain and an itching, 
peeling foot has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The veteran specifically 
testified before the Board that he is not required to miss 
work because of service-connected disability and that he is 
able to perform all activities of daily living 
notwithstanding his disabilities.  Therefore, the Board finds 
that the evaluations assigned adequately reflect the 
clinically established impairments experienced by the veteran 
and higher ratings based on extra-schedular considerations 
are not warranted.


ORDER

Service connection for a right knee disability is denied.

Service connection for tinnitus is denied.

Service connection for a right shoulder disability, to 
include as secondary to service-connected disability, is 
denied.

Service connection for residuals of dental surgery is denied 
for both treatment and compensation purposes.

A compensable rating for fungus of the left foot is denied.

A 10 percent rating for degenerative joint disease of the 
right elbow is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The record shows that the veteran was treated for low back 
pain, diagnosed as strained muscles, in May 1981, November 
1983, February 1987, and December 1997.  A history of a 
bruised back due to trauma was noted in January 1984.  X-rays 
taken in January 2005 in conjunction with a VA examination 
reflect mild degenerative joint disease at the lumbosacral 
junction, but the examiner's diagnostic impression was that 
there was no evidence of degenerative or traumatic process of 
the lumbar spine.

The Board finds that additional development of the medical 
record is required under 38 C.F.R. § 3.159(c)(4).  
Specifically, because there is evidence of injury to the low 
back on a number of occasions during service and the veteran 
was found to have mild degenerative joint disease at the 
lumbosacral junction in 2005, a medical professional should 
examine the veteran, review his medical records, and render 
an opinion as to the appropriate diagnosis of his current 
disability and the etiology of such disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of his complaints of 
low back pain.  The examiner must review 
the veteran's claims folder, including 
all pertinent medical records and 
radiographic studies and render all 
appropriate diagnoses.  The examiner 
should comment on the veteran's treatment 
during his service, his lack of treatment 
since service, and the evidence of his 
active lifestyle as a referee since his 
discharge from service.  The examiner 
should then state whether any diagnosed 
disability is at least as likely as not 
related to service.  All opinions 
expressed must be supported by complete 
rationale.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


